OnmiAM, J. This was a judgment obtained by the defendants in error against the plaintiffs in error under the act of 1843, upon a delivery bond. Acts 1842-3, p. 49. The proceedings are strictly in conformity with the requisitions of the statute, All the factsiare made to appear upon the record necessary to give the court jurisdiction of the person and the subject matter. Lorenzo N. Clarke, one of the obligees in the bond, is shown by the motion to have died before the making of the motion, and judgment is rendered for the plaintiffs. This judgment is in favor of the survivors alone; Clarke being dead was not a party. The second and third sections of the statute authorize the court to ascertain the damages (a fact which was overlooked by the court in Pelham vs. Page, 1 Eng. R. 148). The court ascertained the damages in the present case and rendered judgment accordingly. There is no error in the judgment and the same is accordingly affirmed.